Citation Nr: 1336784	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left ankle.

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder arthritis.

6.  Entitlement to an initial rating in excess of 10 percent for impingement syndrome, left shoulder.

7.  Entitlement to an initial rating in excess of 10 percent from June 1, 2008 and in excess of 20 percent from September 10, 2011, for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 2008. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from July and September 2008 rating decisions which granted service connection for the issues on appeal and assigned disability ratings.  In September 2011, the RO increased the Veteran's rating for his service-connected lumbar spine disability to 20 percent, effective September 10, 2011.  A Board hearing was held in April 2012.  

The Veteran has a combined 90 percent service-connected disability rating.  However, it appears from hearing testimony that he is employed.  As such, the Board finds no implied claim for a total disability rating based on individual unemployability (TDIU). 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Veteran presented testimony at a Travel Board hearing regarding his various service-connected musculoskeletal disabilities.  He testified that he feels like he is getting worse every year.  The Veteran stated that he experiences functional loss in his work and daily activities, including having to take breaks to walk around while at work and no longer being able to do normal household chores.   Implicit in this testimony seems to be the Veteran's contention that the prior VA examination did not adequately reflect the severity of his disabilities and significantly, that such disabilities continue to worsen.  The Board also notes that it has been over two years since the most recent examination in September 2011.  With regard to the Veteran's contention that the examination was not adequate, the Board notes that it was conducted by a medical doctor and there does not appear to be any suggestion from the report that it was not conducted properly.  At any rate, the Board need not address the Veteran's claim that the examination was inadequate since the implied assertion that the disabilities have become worse makes additional examination appropriate. 

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for appropriate VA examinations to determine the severity of his service-connected left knee, right knee, left ankle, right shoulder, left shoulder, cervical spine and lumbar spine disabilities.  It is imperative that the claims folder be reviewed in conjunction with the examinations.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria for the disabilities at issue.

As appropriate to the particular disability, range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is actually limited by pain.  Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups.  

The spine examiner should also clearly report whether there are any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment.

2.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 	

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

